Appeal from a judgment of the Supreme Court (Cobb, J.), entered August 10, 1992 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of justiciability.
Petitioner initiated this proceeding challenging the implementation and enforcement of the "Inmate Orientation Guideline Manual” of Attica Correctional Facility in Wyoming County, contending, inter alia, that the manual had to be filed with the Secretary of State pursuant to the State Constitution. Respondents moved to dismiss the petition for lack of justiciability and Supreme Court granted the motion, finding that petitioner failed to sufficiently allege that he was aggrieved by the use of the manual. Petitioner appeals.
We agree with Supreme Court that the petition should be dismissed. Petitioner has failed to sufficiently allege in either his petition or his affidavit in opposition to the motion any particular harm caused or threatened by the use of the guidelines in question (see, Weingarten v Town of Lewisboro, 77 NY2d 926; Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, cert denied 479 US 985; Cherry v Koch, 126 AD2d 346, lv denied 70 NY2d 603). The judgment should therefore be affirmed.
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.